 




EXHIBIT 10.2







December 29, 2016




PERSONAL AND CONFIDENTIAL




Social Reality, Inc.

456 Seaton Street

Los Angeles, CA 90013




Dear Chris:




This letter will confirm the understanding and agreement (the “Agreement”)
between Chardan Capital Markets (“Broker”) and Social Reality, Inc. (the
“Company”) as follows:




1.

Engagement: The Company hereby engages Broker as its non -exclusive agent in the
private or public placement(s) of one or more classes or series of registered or
unregistered securities of the Company to investors (the “Investors”). Such
securities (the “Securities”) shall take form as provided under the Term Sheet
dated December 16, 2016 attached hereto, unless otherwise agreed to by the
parties. Such placements shall be referred to as the “Transactions”. Broker may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with such Transactions, providing such are broker-dealers
in good standing with FINRA and licensed and in good standing in the states in
which the offer and sale of the Securities will be made. Broker shall have no
authority to bind the Company with respect to any prospective offer to purchase
the Securities and the Company may reject any such offer, in whole or in part.




2.

Broker’s Role:  Broker hereby accepts the engagement described herein and, in
that connection, agrees to:




(a)

assist in the preparation of other communications to be used in placing the
Securities, whether in the form of letter, circular, notice or otherwise; and




(b)

assist and advise the Company with respect to the negotiation of the sale of the
Securities to the Investors.




3.

Term; Non Exclusivity: This Non exclusive engagement will commence on the date
hereof and terminate five business days following the date on which the party
receives written notice from the other party of termination of this engagement;











--------------------------------------------------------------------------------

 




provided that no such notice may be given by the Company for a period of 45 days
after the date hereof. Upon termination of this Agreement the Company shall pay
to Broker all fees earned and reimburse Broker for all expenses incurred, in
accordance with Paragraphs 7 and 8 hereof, respectively upon the closing of a
transaction. The Company agrees to pay Broker any fees specified in Paragraph 7
during the time limitations specified herein. The Company agrees  that  this
section 3 and the provisions relating to the payment of fees, reimbursement of
expenses, indemnification and contribution, confidentiality, conflicts,
independent contractor and waiver of the right to trial by jury will survive any
termination of this letter agreement.




4.

Best Efforts: It is understood that Broker’s involvement in a Transaction is
strictly on a reasonable best efforts basis and that the consummation of a
Transaction will be subject to, among other things, market conditions. It is
understood that Broker’s assistance in a Transaction will be subject to the
satisfactory completion of such investigation and inquiry into the affairs of
the Company as Broker deems appropriate under the circumstances (such
investigation hereinafter to be referred to as “Due Diligence”) and to the
receipt of all internal approvals of Broker in connection with the transaction.
Broker shall have the right in its sole discretion to terminate this Agreement
if the outcome of the Due Diligence is not satisfactory to Broker or if approval
of its internal committees is not obtained.




5.

Information: The Company shall furnish, or cause to be furnished, to Broker all
information requested by Broker for the purpose of rendering services hereunder
(all such information being the “Information”). In addition, the Company agrees
to make available to Broker upon request from time to time the officers,
directors, accountants, counsel and other advisors of the Company. The Company
recognizes and confirms that Broker (a) will use and rely on the Information,
including the Offering Documents, and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (b) does not assume
responsibility for the accuracy or completeness of the Offering Documents or the
Information and such other information; and (c) will not make an appraisal of
any of the assets or liabilities of the Company. Upon reasonable request, the
Company will meet with Broker or its representatives to discuss all information
relevant for disclosure in the Offering Documents and will cooperate in any
investigation undertaken by Broker thereof, including any document included or
incorporated by reference therein. Broker shall be a third party beneficiary of
any representations, warranties and covenants made by the Company to any
Investor in a Transaction.











--------------------------------------------------------------------------------

 




6.

Related Agreement:




(a)

If required by Broker, the Company shall enter into a Placement Agency Agreement
with Broker that is substantially consistent with Broker’s standard form,
modified as appropriate to reflect the terms of the applicable Transaction and
containing such terms, covenants, conditions, representations, warranties, and
providing for the delivery of legal opinions, comfort letters and officer’s
certificates, all in form and substance satisfactory to Broker and its counsel.




(b)

Unless the Transaction is an underwritten offering by Broker, in which case the
Company shall enter into an underwriting agreement with Broker that is customary
for such offerings, if required by the Investors, the sale of Securities to any
Investor will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Investor in a form reasonably satisfactory to the
Company and Broker. Prior to the signing of any Purchase Agreement, officers of
the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.




(c)

Notwithstanding anything herein to the contrary, in the event that Broker
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement (or include such revisions in the final
underwriting or placement agency agreement) in writing upon the request of
Broker to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company. Broker represents
to the Company that it is registered as a broker-dealer under the Securities
Exchange Act of 1934, as amended, is qualified to act as a dealer in the states
or other jurisdictions in which Broker may offer the Securities and is a member
of FINRA.




7.

Fees:  As compensation for the services to be rendered by Broker hereunder, the
Company will pay Broker the following fee (“Transaction Fee”):




(a)

A cash fee payable immediately upon the closing of each Transaction and equal to
(i) 4% of the aggregate gross proceeds in the event $4,000,000.00 to
$4,999,999.99 is raised in such Transaction, or (ii) 6% of the aggregate gross
proceeds in the event $5,000,000.00 to $5,999,999.99 is raised in such
Transaction, or (iii) 8% of the aggregate gross proceeds in the event
$6,000,000.00 or more is raised in such Transaction.











--------------------------------------------------------------------------------

 







(b)

Such number of warrants (the “Broker Warrants”) to Broker or its designees at
the Closing to purchase shares of Common Stock equal to (i) 10% of the aggregate
number of Shares (excluding Warrant Shares) sold in a Transaction in the event
$4,000,000.00 to $4,999,999.99 is raised in such Transaction, or (ii) 5% of the
aggregate number of Shares sold in a Transaction in the event $5,000,000.00 or
greater is raised in such Transaction. The Broker Warrants shall have the same
terms as the warrants (if any) issued to the Purchasers in the Transaction
except that the exercise price shall be 125% of the public offering price per
share, they shall be unexercisable for 6 months, contain a cashless exercise
provision in the event the common shares underlying the Broker Warrants are not
registered and the expiration date shall be 5.5 years from the closing of the
Transaction and shall have no adjustment for any Dilutive Issuance as defined
under the Purchaser warrant.   The Broker shall pay

$100.00 to the Company as consideration for the Broker Warrants.




(c)

The Company also agrees to reimburse Broker’s out-of-pocket expenses on an
accountable basis up to $15,000 of actual expenses.




(d)

Broker shall be entitled to a Transaction Fee under clauses (a) and (b)
hereunder (whether a Transaction is consummated or not), calculated in the
manner set forth therein, with respect to any public or private offering or
other financing or capital-raising transaction of any kind (“Tail Financing”) to
the extent that such financing or capital is provided to the Company by
investors listed on Exhibit A. , if such Tail Financing is consummated at any
time within the 6month period following the expiration or termination of this
Agreement. Notwithstanding anything herein to the contrary, Broker shall be
entitled to a Transaction Fee under clauses (a) and (b) hereunder for a period
of 12 months following the expiration or termination of this Agreement in the
event such Investor participated in this Transaction.







8.

Indemnification:




(a)

To the extent permitted by law, the Company will indemnify Broker and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or











--------------------------------------------------------------------------------

 




pursuant to this engagement letter, except to the extent that any losses,
claims, damages, expenses or liabilities (or actions in respect thereof) are
found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Broker’s willful misconduct or gross
negligence in performing the services described herein.




(b)

Promptly after receipt by Broker of notice of any claim or the commencement of
any action or proceeding with respect to which Broker is entitled to indemnity
hereunder, Broker will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to Broker and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, Broker will be entitled to employ
counsel separate from counsel for the Company and from any other party in such
action if counsel for Broker reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Broker. In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company, in addition to local counsel. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Broker, which will not be unreasonably withheld.




(c)

The Company agrees to notify Broker promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.




(d)

If for any reason the foregoing indemnity is unavailable to Broker or
insufficient to hold Broker harmless, then the Company shall contribute to the
amount paid or payable by Broker as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Broker on the
other, but also the relative fault of the Company on the one hand and Broker on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations. The amounts paid or payable by a party
in respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim.   Notwithstanding the
provisions hereof, Broker’s











--------------------------------------------------------------------------------

 




share of the liability hereunder shall not be in excess of the amount of fees
actually received, or to be received, by Broker under this engagement letter
(excluding any amounts received as reimbursement of expenses incurred by
Broker).




(e)

These indemnification provisions shall remain in full force and effect whether
or not the transaction contemplated by this engagement letter is completed and
shall survive the termination of this engagement letter, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.




9.

Governing Laws: This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.




Each of the Company and Broker hereby waives any right it may have to a trial by
jury in respect of any claim brought by or on behalf of either party based upon,
arising out of or in connection with this letter agreement, our engagement
hereunder or the transaction contemplated hereby.




All fees and expenses payable hereunder will be payable in U.S. dollars in cash.
The Company hereby irrevocably consents to the service of process in any
proceeding by the mailing of copies of such process to the Company at its
address set forth above.




10.

Confidentiality: Except as required by law, this Agreement and the services and
advice to be provided by Broker hereunder, shall not be disclosed to third
parties without Broker’s prior written permission. Notwithstanding, Broker shall
be permitted to advertise the services it provided in connection with each
Transaction subsequent to the consummation of such Transaction. Such expense
shall not be reimbursable under paragraph 7 hereof.




11.

No Brokers: The Company represents and warrants to Broker that there are no
brokers, representatives or other persons which have an interest in compensation
due to Broker from any transaction contemplated herein or which would otherwise
be due any fee, commission or remuneration upon consummation of any Transaction.











--------------------------------------------------------------------------------

 




12.

Authorization: The Company and Broker represent and warrant that each has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. Each of the Company and Broker represent on its
behalf and the behalf of its officers, directors and principal stockholders that
it is not subject to any “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualifying Event”) which
would prohibit it from participating in the Transaction.




13.

Independent Contractor: The Company acknowledges that in performing its
services, Broker is acting as an independent contractor, and not as a fiduciary,
agent or otherwise, of the Company or any other person. The Company acknowledges
that in performing its services hereunder, Broker shall act solely pursuant to a
contractual relationship on an arm’s length basis (including in connection with
determining the terms of any Transaction). Any review by Broker of the Company,
the transaction contemplated hereby or other matters relating to such
transactions has been and shall be performed solely for the benefit of Broker
and shall not be on behalf of the Company. The Company agrees that is shall not
claim that Broker owes a fiduciary duty to the Company in connection with such
transaction or the process leading thereto. No one other than the Company is
authorized to rely upon engagement of Broker hereunder or any statements,
advice, opinions or conduct by Broker. The Company further acknowledges that
Broker may perform certain of the services described herein through one or more
of its affiliates and any such affiliates shall be entitled to the benefit of
this Agreement. This Paragraph 13 shall survive the termination or expiration of
this Agreement.




14.

Conflicts: The Company acknowledges that Broker and its affiliates may have and
may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Broker may acquire information of
interest to the Company. Broker shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.




15.

Anti-Money Laundering: To help the United States government fight the funding of
terrorism and money laundering, the federal laws of the United States requires
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means we must ask you
for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or  documents  that  we  consider  appropriate  to  verify
 your  identity,  such  as











--------------------------------------------------------------------------------

 




certified  articles  of  incorporation,  a  government-issued  business
 license,  a partnership agreement or a trust instrument.




16.

Miscellaneous: This Agreement constitutes the entire understanding and agreement
between the Company and Broker with respect to the subject matter hereof and
supersedes all prior understanding or agreements between the parties with
respect thereto, whether oral or written, express or implied. Any amendments or
modifications must be executed in writing by both parties. It is understood and
agreed that Broker’s services hereunder will not include providing any tax,
accounting, legal or regulatory advice or developing any tax strategies for the
Company. This Agreement and all rights, liabilities and obligations hereunder
shall be binding upon and inure to the benefit of each party’s successors but
may not be assigned without prior written approval of the other party. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but such counterparts shall, together, constitute only
one instrument. The descriptive headings of the Paragraphs of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in anyway the meaning or interpretation of this Agreement.




*********************














--------------------------------------------------------------------------------

 










If all the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this letter to us for our
records.




Broker is delighted to accept this engagement and looks forward to working with
you. Please confirm that the foregoing correctly set forth our agreement by
signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.







[srax_10z2002.gif] [srax_10z2002.gif]















































--------------------------------------------------------------------------------

 




Exhibit A




Anson Funds

ATW Partners

Brio Capital

Empery

Heights

(CVI Investments)

Hudson Bay

Intra Coastal Capital

Iroquois Capital Mgmt and its affliates Kingsbrook

L1 Capital Global

LH Financial/Alpha Capital

Special Situations Fund

Unterberg Capital

Wolverine









